Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  
Such claim limitation(s) is/are: “an information input device configured to allow an operator of the processing apparatus to input a first correction amount” in claims 5 and 7. The claim limitation uses a term used as a substitute for “means” that is a generic placeholder such as “an information input device” (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function. The generic placeholder is modified by function language, typically,  typically, but not always linked by the transition word "for" (e.g., "means for") or another linking word or phrase, such as "configured to" or "so that". The term the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function “to allow an operator of the processing apparatus to input a first correction amount”. In paragraph 0067 applicant’s specification teaches that the touch panel or a rotating operation of the operation dial corresponds to one example of an information input device.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6 and 8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 6 and 8 recites the limitation "the information input device is configured to allow input of a first information and/or a second information" in lines 2-3. It is unclear what the scope is of the information input device? It appears that the information input device allows the input of both a first and second information and a first or second information simultaneously. The examiner suggest amending claims 6 and 8 to indicate at least one of a first and a second information.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
Claim(s) 1-2 are rejected under 35 U.S.C. 102(a1) as being anticipated by Sato et al (US 2009/0154504 A1 as previously recited).
With respect to claim 1, Sato et al teaches of a processing apparatus 190, 180, 100 (Para. 0062 and 0085; Figures 1 and 10-13), which is provided with a processing space WS to place a work piece WK therein and configured to process the work piece WK placed in the processing space WS using a laser 6 (Para. 0062, 0066, 0074-0075; Figures 1-2 and 10-20), the processing apparatus 190, 180, 100 comprising: 
a laser emitter 100 configured to change, when emitting the laser 2 toward the processing space WS (Para. 0062, 0066, 0074-0075; Figures 1-2 and 10-20), an emission condition L (i.e. the emission direction of the laser that adjust the focal length (Figures 3-8 and 19) of the laser) that comprises at least an emission direction (Figures 1, 3-8 and 19) and a focal length (Para. 0074 focal distance; Figures 3-8 and 19) of the laser 2, to thereby change a focal position (Figures 3-8 and 19) of the laser 2 in the processing space WS (Para. 0066 and 0075; Figures 1-8 and 10-20); 
a processing position specifying circuit 180 (i.e. base on the interpretation in applicant’s specification, the processing position specifying circuit is the microcomputer 33; Paragraph 0108; Figure 2) configured to specify a target processing position 202 on the work piece WK based on a coordinate position in a three-dimensional orthogonal coordinate system (i.e. three dimensional processing pattern X-Y-Z) in the processing space WS (Para. 0074-0075; Figures 16A-16B); the three-dimensional orthogonal coordinate system including an X-axis, a Y-axis and a Z-the laser emitter 2 to the processing space WS, and the X-axis and the Y-axis being orthogonal to the Z-axis (Para. 0088, 0100-101; Figures 16A-16B); 
a target emission condition computing circuit 180 (i.e. base on the applicant’s specification interpretation, the target emission condition computing device is the microcomputer 33; Paragraph 0108; Figure 2) configured to compute a target emission condition 3C (i.e. sets of laser processing data which is setting information; Para. 0087), based on coordinate conversion information 3B (i.e. for inputting printing-pattern information; Para. 0087; Figures 14A-18B), the coordinate conversion information 3B associating the coordinate position 3A (i.e. a coordinate conversion section for converting printing-pattern information having a planer-surface shape into three-dimensional spatial coordinate data such that the printing pattern is virtually coincident with the surface to be subjected to printing, and the like; Para. 0065 and 0087-0088) with a first emission condition (i.e. an initial-position setting section for determining an initial position at which the laser processing data is to be placed on the to-be-processed surface in displaying the three-dimensional laser processing data on the display portion 82; Figures 1, 6A-6B, 14A, 15A, 16A, 17A, 18A and 19, Para. 0075), the first emission condition corresponding to the emission condition L (i.e. the emission direction of the laser that adjust the focal length (Figures 3-8 and 19) of the laser) in a case of setting the focal position (Figures 3-8 and 19) to the coordinate position 3A (Para. 0087-0088, 0097, 0099, 0102, 104, 111 and 116; Figures 10-19), and the target emission condition corresponding to the emission condition L corresponding to the coordinate position of the target processing position 202 (Para. 0074-0077, 0087-0088; Figures 10-19); 
an emission controlling circuit 180 (i.e. base on applicant’s specification interpretation, the emission controller is the microcomputer 33; Paragraph 0108; Figures 10-18) configured to control the laser emitter 100 so as to emit the laser 2 under the target emission condition 3C (i.e. sets of laser processing data which is setting information; Para. 0087), and 
the laser emitter 100 comprises: 
an emission direction changing circuit 1A (i.e. base on applicant’s specification interpretation, the emission direction changing circuit 13 is a reflection-type changer (such as a reflection mirror), or a transmission-type changer (such as a lens); Figure 2) 14a, 14b comprising at least one changer 14a, 14b to change the emission direction (Figures 3-8 and 19) of the laser 2 and configured to change the emission direction (Figures 3-8 and 19) of the laser 2 depending on a rotation state of the at least one changer 14a, 14b to thereby change an X-axis component (i.e. X-axis coordinates) and a Y-axis component (i.e. Y-axis coordinates) in the emission direction of the laser 2 (Para. 0074; Figures 3-8); 
a focal length changing circuit 1A (i.e. base on applicant’s specification interpretation, the focal length changing circuit 13 comprises a servo motor; (Galvano motor; Para. 0078); Figure 2) configured to change a focal length condition (Para. 0074; i.e. correction control; Figures 3-8 and 19) comprising at least one of a focusing state or a collecting state of the laser 2 (i.e. adjusting correction control), to thereby change the focal length of the laser 2 (Para. 0074-0075, 100), 
and wherein the processing apparatus 190, 180, 100 further comprises: 
a correction amount specifying circuit 180, 1A (i.e. base on the applicant’s specification interpretation, the correction amount specifying circuit is the microcomputer 33; Paragraph 0109; Figure 2) configured to specify a Z-axis correction amount (i.e. moving the Z-axis scanner to the correct position), which is a difference value in the Z-axis direction between a pre-correction focal position (i.e. initial position of the Z-axis focus prior to the deviation of the focus position in the direction of the optical axis which is caused by thermal lens effects induced depending on the laser-light outputting condition set by the processing-condition setting portion; Para. 0087-0088, 0122-0123 and 0137) and a post-correction focal position (i.e. adjusting the Z-axis focus after the deviation of the focus position in the direction of the optical axis which is caused by thermal lens effects induced depending on the laser-light outputting condition set by the processing-condition setting portion; Para. 0082, 0087-0088, 0122-0123 and 0137; Figures 10-18B); 
a post-correction focal position computing device 180, 1A (i.e. base on applicant’s specification interpretation, the post-correction focal position computing device is microcomputer 33; Paragraph 0109; Figure 2) configured to compute an X-axis correction amount (i.e. moving the X-axis scanner to the correct position), which is a difference value in the X-axis direction between the pre-correction focal position (i.e. initial position of the X-axis focus prior to the deviation of the focus position in the direction of the optical axis which is caused by thermal lens effects induced depending on the laser-light outputting condition set by the processing-condition setting portion; Para. 0082 and 0137) and the post-correction focal position (i.e. adjusting the X-axis focus after the deviation of the focus position in the direction of the optical axis which is caused by thermal lens effects induced depending on the laser-light outputting condition set by the processing-condition setting portion; Para. 0082 and 0137; Figures 10-18B) based on the Z-axis correction amount (i.e. moving the Z-axis scanner to the correct position) and X-axis component information (i.e. computer profile for moving the X-axis scanner to the correct position) in the rotation state of the at least one changer 14a, 14b, 66, to compute a Y-axis correction amount (i.e. moving the Y-axis scanner to the correct position), which is a difference value in the Y-axis direction between the pre-correction focal position (i.e. initial position of the Y-axis focus prior to the deviation of the focus position in the direction of the optical axis which is caused by thermal lens effects induced depending on the laser-light outputting condition set by the processing-condition setting portion; Para. 0082, 0134 and 0137) and the post-correction focal position 180 (i.e. adjusting the Y-axis focus after the deviation of the focus position in the direction of the optical axis which is caused by thermal lens effects induced depending on the laser-light outputting condition set by the processing-condition setting portion; Para. 0082, 0134 and 0137; Figures 10-18B) based on the Z-axis correction amount (i.e. moving the Z-axis scanner to the correct position) and Y-axis component information (i.e. computer profile for moving the Y-axis scanner to the correct position) in the rotation state of the at least one changer 14a, 14b, 66, and to compute a coordinate position of the post-correction focal position using the X-axis correction amount, the Y-axis correction amount, the Z-axis correction amount, and a coordinate position of the pre-correction focal position 80B (i.e. a calculation equation for calculating the amount of deviation of the focus position caused by thermal lens effects induced depending on the laser-light outputting condition has been preliminarily set in the amount-of-correction identification section 80B; Para. 0077, 0082, 0087-0088, 0134 and 0137; Figures 10-18B); 
and a post-correction emission condition computing device 180, 1A (i.e. base on applicant’s specification interpretation, the post-correction emission condition computing device is microcomputer 33; Figure 2) configured to compute a post-correction emission condition (i.e. the corrected Z coordinate is determined according to the movements of the X and Y coordinates within the work area, which enables substantially-uniform irradiation of laser light with an adjusted focus position, within the work area), which is the emission condition corresponding to the coordinate position of the post-correction focal position, based on the coordinate conversion information, and 
wherein the emission controlling circuit 180 controls the laser emitter 100 to emit the laser 2 under the post-correction emission condition when the Z-axis correction amount is specified in the correction amount specifying device 180 (Para. 0064, 0087-0088 and 0137; Figures 10-18B).

With respect to claim 2, Sato et al teaches of a tangible non-transitory storage medium 5A, 5B storing a program (Para. 0119; Figure 21) which when executed by a computer 180 of a processing apparatus 100, 180, 190 (Para. 0062 and 0085; Figures 1 and 10-13), which has a processing space WS to place a work piece WK therein, configures the processing apparatus 100, 180, 190 the perform act comprising: changing an emission condition L (i.e. the emission direction of the laser that adjust the focal length (Figures 3-8 and 19) of the laser) of a laser emitter 100, a laser 2 toward the processing space WS, the emission condition L (i.e. the emission direction of the laser that adjust the focal length (Figures 3-8 and 19) of the laser) comprising at least an emission direction (Figure 1, 3-8) and a focal length (Para. 0074 focal distance; Figures 3-8 and 19) of the laser 2, to thereby change a focal position of the laser 2 in the processing space WS (Para. 0062, 0064, 0066; 0075; Figures 1 and 3-8); specifying a target processing position 202 on the work piece WK based on a coordinate position in a three-dimensional orthogonal coordinate system (i.e. three dimensional processing pattern X-Y-Z) in the processing space WS (Para. 0074-0075; Figures 16A-16B), the three-dimensional orthogonal coordinate system including an X-axis, a Y-axis and a Z-axis, the Z-axis extending from the laser emitter 2 to the processing space WS, and the X-axis and the Y-axis being orthogonal to the Z-axis (Para. 0088, 0100-101; Figures 16A-16B); computing a target emission condition (i.e. sets of laser processing data which is setting information; Para. 0087), based on coordinate conversion information 3B, the coordinate conversion information 3B associating the coordinate position (i.e. reference table 5B has preliminary stored amounts of focus-position correction) with a first emission condition (i.e. an initial-position setting section for determining an initial position at which the laser processing data is to be placed on the to-be-processed surface in displaying the three-dimensional laser processing data on the display portion 82; Figures 1, 6A-6B, 14A, 15A, 16A, 17A, 18A and 19, Para. 0075), the first emission condition corresponding to the emission condition L (i.e. the emission direction of the laser that adjust the focal length (Figures 3-8 and 19) of the laser) in a case of setting the focal position (Figures 3-8 and 19) to the coordinate position 3A (Para. 0074-0077 and 0087-0088; Figures 10-19), and the target emission condition corresponding to the emission condition L corresponding to the coordinate position of the target processing position 202 (Para. 0074-0077, 0087-0088; Figures 10-19); and controlling the laser emitter 100 so as to emit the laser 2 under the target emission condition (i.e. sets of laser processing data which is setting information; Para. 0087), and the laser emitter 9 comprises: an emission direction changing circuit 1A (i.e. base on applicant’s specification interpretation, the emission direction changing circuit 13 is a reflection-type changer (such as a reflection mirror), or a transmission-type changer (such as a lens); Figure 2) 14a, 14b, 66 comprising at least one changer 14a, 14b, 66 to change the emission direction (Figures 3-8 and 19) of the laser 6 and configured to change the emission direction (Figures 3-8 and 19) of the laser 6 depending on a rotation state of the at least one changer 14a, 14b, 66 to thereby change an X-axis component (i.e. X-axis coordinates) and a Y-axis component (i.e. Y-axis coordinates) in the emission direction of the laser 6 (Para. 0074; Figures 3-8); a focal length changing circuit 1A (i.e. base on applicant’s specification interpretation, the focal length changing circuit 13 comprises a servo motor; (Galvano motor; Para. 0078); Figure 2)  configured to change a focal length condition (Para. 0074; i.e. correction control; Figures 3-8 and 19; Figures 3-8 and 19) comprising at least one of a focusing state or a collecting state of the laser 2 (i.e. adjusting correction control), to thereby change the focal length of the laser 6 (Para. 0074-0075), to specifying a Z-axis correction amount (i.e. moving the Z-axis scanner to the correct position), which is a difference value in the Z-axis direction between a pre-correction focal position (i.e. initial position of the Z-axis focus prior to the deviation of the focus position in the direction of the optical axis which is caused by thermal lens effects induced depending on the laser-light outputting condition set by the processing-condition setting portion; Para. 0087-0088, 0122-0123 and 0137) and a post-correction focal position (i.e. adjusting the Z-axis focus after the deviation of the focus position in the direction of the optical axis which is caused by thermal lens effects induced depending on the laser-light outputting condition set by the processing-condition setting portion; Para. 0082, 0087-0088, 0122-0123 and 0137; Figures 10-18B); computing an X-axis correction amount (i.e. moving the X-axis scanner to the correct position), which is a difference value in the X-axis direction between the pre-correction focal position (i.e. initial position of the X-axis focus prior to the deviation of the focus position in the direction of the optical axis which is caused by thermal lens effects induced depending on the laser-light outputting condition set by the processing-condition setting portion; Para. 0082 and 0137) and the post-correction focal position (i.e. adjusting the X-axis focus after the deviation of the focus position in the direction of the optical axis which is caused by thermal lens effects induced depending on the laser-light outputting condition set by the processing-condition setting portion; Para. 0082 and 0137; Figures 10-18B) based on the Z-axis correction amount (i.e. moving the Z-axis scanner to the correct position) and X-axis component information (i.e. computer profile for moving the X-axis scanner to the correct position) in the rotation state of the at least one changer 14a, 14b, 66, computing a Y-axis correction amount (i.e. moving the Y-axis scanner to the correct position), which is a difference value in the Y-axis direction between the pre-correction focal position (i.e. initial position of the Y-axis focus prior to the deviation of the focus position in the direction of the optical axis which is caused by thermal lens effects induced depending on the laser-light outputting condition set by the processing-condition setting portion; Para. 0082 and 0137) and the post-correction focal position (i.e. adjusting the Y-axis focus after the deviation of the focus position in the direction of the optical axis which is caused by thermal lens effects induced depending on the laser-light outputting condition set by the processing-condition setting portion; Para. 0082, 0134 and 0137; Figures 10-18B) based on the Z-axis correction amount (i.e. moving the Z-axis scanner to the correct position) and Y-axis component information (i.e. computer profile for moving the Y-axis scanner to the correct position) in the rotation state of the at least one changer 14a, 14b, 66, computing a coordinate position of the post-correction focal position (i.e. adjusting the Y-axis focus after the deviation of the focus position in the direction of the optical axis which is caused by thermal lens effects induced depending on the laser-light outputting condition set by the processing-condition setting portion; Para. 0082, 0134 and 0137; Figures 10-18B) using the X- axis correction amount, the Y-axis correction amount, the Z-axis correction amount, and a coordinate position of the pre-correction focal position 80B (i.e. a calculation equation for calculating the amount of deviation of the focus position caused by thermal lens effects induced depending on the laser-light outputting condition has been preliminarily set in the amount-of-correction identification section 80B; Para. 0077, 0082, 0087-0088, 0134 and 0137; Figures 10-18B), computing a post-correction emission condition (i.e. the corrected Z coordinate is determined according to the movements of the X and Y coordinates within the work area, which enables substantially-uniform irradiation of laser light with an adjusted focus position, within the work area), which is the emission condition corresponding to the coordinate position of the post-correction focal position (i.e. adjusting the Y-axis focus after the deviation of the focus position in the direction of the optical axis which is caused by thermal lens effects induced depending on the laser-light outputting condition set by the processing-condition setting portion; Para. 0082 and 0137; Figures 10-18B), based on the coordinate conversion information, controlling the laser emitter 9 to emit the laser 6 under the post-correction emission condition when the Z-axis correction amount is specified (Para. 0064, 0087-0088 and 0137; Figures 10-18B).

Claims 3-8 are rejected under 35 U.S.C. 103 as being unpatentable over Sato et al (US 2009/0154504 A1 as previously presented) in view of Wang (US 6519043 B1 as newly presented).
With respect to claim 3, Sato et al discloses of a processing apparatus 190, 180, 100 (Para. 0062 and 0085; Figures 1 and 10-13) comprising, a laser emitter 100 configured to emit a laser 2 (Para. 0062, 0074-0075; Figures 1-8, 10-13 and 19), the laser emitter 100 comprising an emission direction changer 14a, 14b configured to rotate to thereby change an emission direction L of the laser 2 in accordance with a rotation of the emission direction changer 14a, 14b (Para. 0074-0078; Figures 1-8); 
a processing position specifying circuit 180 (i.e. base on the interpretation in applicant’s specification, the processing position specifying circuit is the microcomputer 33; Paragraph 0108; Figure 2) configured to specify a target processing position 202 on the workpiece WK based on a coordinate position 204l in a three-dimensional orthogonal coordinate system (i.e. three dimensional processing pattern X-Y-Z) in the processing space WS (Para. 0074-0075; Figures 16A-16B), the three-dimensional orthogonal coordinate system including an X-axis, a Y-axis and a Z-axis, the Z-axis extending from the laser emitter 100 to the processing space WS, and the X-axis and the Y-axis being orthogonal to the Z axis (Para. 0115-0116; Figures 18A-19); 
a target emission condition computing circuit 180 (i.e. base on the applicant’s specification interpretation, the target emission condition computing device is the microcomputer 33; Paragraph 0108; Figure 2) configured to compute the emission direction L of the laser 2 toward a target coordinate 3C (i.e. sets of laser processing data which is setting information; Para. 0087; Figures 16A-16B) in the processing space WS based on coordinate conversion information 3B (i.e. for inputting printing-pattern information; Para. 0087; Figures 14A-18B), and the coordinate conversion information 3B being previously set and associating the target coordinate 3C with the emission direction L (Para. 0087-0088, 0097, 0099, 0102, 104, 111 and 116; Figures 10-19); 
an emission direction changing circuit 1A (i.e. base on applicant’s specification interpretation, the emission direction changing circuit 13 is a reflection-type changer (such as a reflection mirror), or a transmission-type changer (such as a lens); Figure 2) 14a, 14b configured to rotationally drive the emission direction changer 14a, 14b to change an X-axis component and a Y-axis component of the laser 2, the X- axis component corresponding to a component of the laser 2 along the X-axis, and the Y-axis component corresponding to a component of the laser 2 along the Y-axis (Para. 0074-0078; Figures 1-8); 
a correction amount specifying circuit 180, 1A (i.e. base on the applicant’s specification interpretation, the correction amount specifying circuit is the microcomputer 33; Paragraph 0109; Figure 2) configured to specify a Z-axis correction amount (i.e. moving the Z-axis scanner to the correct position), the Z-axis correction amount corresponding to a difference in the Z-axis direction between a pre-correction focal position (i.e. initial position of the Z-axis focus prior to the deviation of the focus position in the direction of the optical axis which is caused by thermal lens effects induced depending on the laser-light outputting condition set by the processing-condition setting portion; Para. 0087-0088, 0122-0123, 0134 and 0137) and a post-correction focal position (i.e. adjusting the Z-axis focus after the deviation of the focus position in the direction of the optical axis which is caused by thermal lens effects induced depending on the laser-light outputting condition set by the processing-condition setting portion; Para. 0082, 0087-0088, 0122-0123, 0134 and 0137; Figures 10-18B), the pre-correction focal position corresponding to a focal position (Figures 13-18B) of the laser 2 before correction, and the post-correction focal position corresponding to a focal position of the laser 2 after correction (Para. 0115-0117; Figures 14a-18B); 
a post-correction focal position computing circuit 180, 1A (i.e. base on applicant’s specification interpretation, the post-correction focal position computing device is microcomputer 33; Paragraph 0109; Figure 2) configured to compute a coordinate position (i.e. X,Y,Z) corresponding to the post-correction focal position (Figures 10-18B) , the post-correction focal position computing circuit 180, 1A being configured to compute an X-axis correction amount and a Y-axis correction amount based on the Z-axis correction amount and a rotation position of the emission direction changer (Para. 0134, 0136; Figures 14a-21), 
a post-correction emission condition computing circuit 180, 1A configured to compute the target coordinate (Para. 0087) corresponding to the post-correction focal position (Figures 10-18B) based on the coordinate conversion information 3B (Para. 0134, 0136; Figures 14a-21); 
and an emission controlling circuit 180 (i.e. base on applicant’s specification interpretation, the emission controller is the microcomputer 33; Paragraph 0108; Figures 10-18) configured to control the laser emitter 100 so as to emit the laser 2 in accordance with the X-axis correction amount, the Y-axis correction amount, and the Z- axis correction amount (Para. 0115-0117, 0129, 0134, 0136; Figures 14a-21).
	However, the modification of Sato et al does not disclose that the X-axis correction amount corresponding to a difference in the X-axis direction between the pre-correction focal position and the post-correction focal position, and the Y-axis correction amount corresponding to a difference in the Y-axis direction between the pre- correction focal position and the post-correction focal position.
	Wang teaches that a post-correction focal position computing circuit 11 configured to the X-axis correction amount corresponding to a difference in the X-axis direction between the pre-correction focal position and the post-correction focal position, and the Y-axis correction amount corresponding to a difference in the Y-axis direction between the pre- correction focal position and the post-correction focal position (Col. 9, line 53 thru Col. 10, lines 10; Figures 1-8b). 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the computation of the post correction focal position computing circuit as taught by Sato et al with the post correction focal position computing circuit as taught by Wang, to provide error compensation signals for the errors computed by the controller so that the machine tool involved will operate more accurately.  

With respect to claim 4, Sato et al disclose that the target emission condition computing circuit 180 further configured to compute a focal length (i.e. correction control; Para. 0074; Figures 3-8 and 19) of the laser 2 to the target coordinate (Para. 0092-0095; Figures 13A-19), additionally to compute the emission direction L (Para. 0111-0114; Figures 16A-17B), wherein the coordinate conversion information 3B (i.e. for inputting printing-pattern information; Para. 0087; Figures 14A-18B) associates the target coordinate (Figures 13A-19) with the emission direction L and the focal length, and wherein the processing apparatus 190, 180, 100 further comprises a focal length changing circuit 1A (i.e. base on applicant’s specification interpretation, the focal length changing circuit 13 comprises a servo motor; (Galvano motor; Para. 0078); Figure 2) configured to change a focusing state and/or a collecting state of the laser 2 such that the focal length is changed (Para. 0074-0075 and 100).

With respect to claim 5, Sato et al discloses of an information input device 3 configured to allow an operator of the processing apparatus 190, 180, 100 to input a first correction amount 204 (Para. 0111-0114; Figures 17A-17B).

With respect to claim 6, Sato et al discloses that the information input device 3 is configured to allow input of a first information and/or a second information (Para. 0116), the first information (i.e. starting position input information) being regarding a processing operation at one point, and the second information (i.e. ending position input information) being regarding a series of processing operations at two or more points (Para. 0111-0114 and 0116; Figures 17A-18B).

With respect to claim 7, Sato et al discloses of an information input device 3 configured to allow an operator of the processing apparatus 190, 180, 100 to input a first correction amount (Para. 0111-0114 and 0116; Figures 17A-18B).

With respect to claim 8, Sato et al discloses that the information input device 3 is configured to allow input of a first information and/or a second information (Para. 0116), the first information (i.e. starting position input information) being regarding a processing operation at one point, and the second information (i.e. ending position input information) being regarding a series of processing operations at two or more points (Para. 0111-0114 and 0116; Figures 17A-18B).

Response to Amendment
With respect to 35 USC 112(b): The amendment filed on October 08, 2020 has overcome the previous 35 USC 112(b) rejections in the last office action. 

Response to Arguments
Applicant's arguments filed October 08, 2020 have been fully considered but they are not persuasive. 
Applicant argues: that “Santo et al does not disclose a calculation of the X and Y axis correction amounts by using the correction amount delta Z. That is neither discloses not suggest a calculation method of X and Y axes correction amounts by using the Z correction amount” as recited on pages 11-12 of remarks. 
The examiner respectfully disagrees with applicant’s interpretation. Claims 1-2 indicates that the post-correction focal position computing circuit is configured to compute an X-axis correction amount which is the difference in the X-axis pre-correction focal and post-correction focal based on the Z-axis correction amount and X-axis information. Claim 1-2 also discloses that the post-correction focal position computing circuit is configured to compute a Y-axis correction amount which is the difference in the Y-axis pre-correction focal and post-correction focal based on the Z-axis correction amount and Y-axis information. In paragraph 0077 of Sato et al the corrections of the Z-axis is controlled by the Z-axis condenser lens in the Z-axis scanner. The height of the corrected surface on the work piece surface with reference to the Z coordinate is uniquely determined by the X and Y coordinates. Thus associating a corrected Z coordinate with each X and Y coordinates and by moving the Z-axis scanner to the associated Z coordinate along with the movements of the X and Y axis scanner reads on the limitations of claims 1-2. Furthermore, Sato et al discloses that the corrected Z coordinate is determined according to the movements of the X and Y coordinates within the work area. Since every corrected Z coordinate produces a difference in each of the 
Claim 3 indicates that the post-correction focal position computing circuit is configured to compute an X-axis correction amount which is the difference in the X-axis pre-correction focal and post-correction focal based on the Z-axis correction amount and X-axis information. Claim 3 also discloses that the post-correction focal position computing circuit is configured to compute a Y-axis correction amount which is the difference in the Y-axis pre-correction focal and post-correction focal based on the Z-axis correction amount and Y-axis information. As stated above Sato et al teaches all of limitation as previously disclosed. 
However, claim 3 indicates that the X-axis correction amount corresponds to a difference in the X-axis direction between the pre-correction focal position and the post-correction focal position. Claim 3 also indicates that the Y-axis correction amount corresponds to a difference in the Y-axis direction between the pre-correction focal position and the post-correction focal position. The examiner interprets that Sato et al alone does not teach the previously mentioned limitation of claim 3. The examiner interprets that newly found prior art Wang remedies the deficiencies of Sato et al regarding the X-axis and Y-axis correction amounts based on X-axis differences as disclosed above. Therefore claims 3-8 are rejected under 35 USC 103 over Sato et al in view of Wang.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIALLO IGWE DUNIVER whose telephone number is (571)270-1794.  The examiner can normally be reached on 10-7 MF.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tu Hoang can be reached on (571)-272-4780.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/DIALLO I DUNIVER/Examiner, Art Unit 3761                                                                                                                                                                                                        February 22, 2021
/TU B HOANG/Supervisory Patent Examiner, Art Unit 3761